                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

KENNETH B. FARRIS, JR.,                         )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 3:16-cv-272-RJD
                                                )
SUSAN KURR, et al.,                             )
                                                )
       Defendants.                              )


                                             ORDER

DALY, Magistrate Judge:

        Plaintiff Kenneth Farris brings this lawsuit pursuant to 42 U.S.C. § 1983 alleging his

constitutional rights were violated while he was incarcerated at Robinson Correctional Center

(“Robinson”). Farris alleges he suffers permanent paralysis of his right arm and right leg and, as

a result, is confined to a wheelchair and requires assistance to perform activities of daily living.

While at Robinson, Farris contends he was not provided with an assistant or otherwise

accommodated in order to perform his activities of daily living.           Following a ruling on

Defendants’ motions for summary judgment, Plaintiff is proceeding on the following claims:

               Count One:     Violation of the Americans with Disabilities Act against the IDOC.

               Count Two:     Violation of the Rehabilitation Act against the IDOC.

               Count Three: Eighth Amendment deliberate indifference claim against Kerr and
                            Wampler.

               Count Four:    Eighth Amendment unconstitutional conditions of confinement
                              claim against Kerr and Wampler.

       Before the Court are the motions in limine filed by Plaintiff and Defendants (Docs. 124,

125, 131, and 132). The Court has reviewed the motions and the responses thereto, and sets forth
                                        Page 1 of 9
its rulings as follows:

Plaintiff’s Motion in Limine #1 (Doc. 124)

        Plaintiff seeks to bar testimony disputing that he did not have an ADA attendant. Plaintiff

contends that he testified under oath at his deposition that he was never provided with an ADA

attendant and no party or witness has provided any documentation or other evidence that

demonstrates an attendant was assigned. Plaintiff asserts Defendants have previously disputed

that Plaintiff was not provided with an ADA attendant on the following bases: (1) in 2015,

Robinson “did not always assign a specific inmate to be a wheelchair-bound inmate’s attendant,

as Robinson allowed individuals to ask one of the other 100 inmates on their wing to help them

with their wheelchair”; and (2) IDOC “does not currently have any records that show whether or

not Plaintiff was assigned an ADA attendant.”

        Plaintiff asserts it is improper and impermissible for IDOC to suggest it could delegate its

obligations under the ADA and Rehabilitation Act, and ignore a doctor’s order requiring

assignment of an ADA attendant. Plaintiff also contends it is improper and impermissible for

Defendants IDOC and Kerr to rely on the absence of documentary evidence to controvert

Plaintiff’s testimony that he was not provided with an ADA attendant.

        The Court takes this matter UNDER ADVISEMENT.                    It is not apparent that the

testimony Defendants may seek to elicit is hearsay, irrelevant, or inadmissible for any other

purpose. The Court will issue a final ruling when it is clear whether and how Defendants may

introduce such testimony or evidence.

Plaintiff’s Motion in Limine #2 (Doc. 125)

        Plaintiff seeks to bar testimony or evidence of Plaintiff’s criminal history. Plaintiff asserts

such evidence is neither relevant nor admissible under Federal Rule of Evidence 609, and unfairly
                                           Page 2 of 9
prejudicial under Rule 403. Defendants oppose Plaintiff’s motion, asserting they intend to offer

evidence of Plaintiff’s prior convictions under Rule 609.

       Federal Rule of Evidence 609(a)(1)(A) provides that evidence of a criminal conviction

(punishable by death or by imprisonment of more than one year) may be admitted for the purposes

of attacking a witness’s character for truthfulness. This provision is subject to Federal Rule of

Evidence 403, which states that “[t]he court may exclude relevant evidence if its probative value

is substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.”

       The Court agrees with Plaintiff that the probative value of his criminal convictions

concerning his incarceration in the Illinois Department of Corrections is substantially outweighed

by the danger of unfair prejudice. Plaintiff’s motion in limine is therefore GRANTED IN PART

AND DENIED IN PART. Defendants may introduce evidence that Plaintiff has been convicted

of a felony and was incarcerated with the Illinois Department of Corrections for an extended period

of time. Defendants shall not introduce evidence identifying the specific crimes for which

Plaintiff was incarcerated.

       The Court is not addressing Plaintiff’s incarceration in Florida as it has not been raised by

the parties in a motion in limine.

Motions in Limine filed by Defendant Heather Wampler (Doc. 131)

   1. Defendant Wampler seeks to preclude any and all argument and evidence of medical

       treatment provided to other inmates. Plaintiff objects, arguing to the extent Defendant

       Wampler is seeking to exclude evidence that other wheelchair-bound inmates housed at

       Robinson were assigned ADA attendants, such evidence demonstrates that Plaintiff’s
                                    Page 3 of 9
   disability was met with deliberate indifference.     The Court disagrees.     Evidence of

   medical treatment provided to other inmates is not relevant to Plaintiff’s Eighth

   Amendment claims against Defendant Wampler. Defendant’s motion is GRANTED.

2. Defendant Wampler seeks to preclude all argument and evidence of Defendant’s insurance

   or insurance policy. Plaintiff has no objection. Defendant’s motion is GRANTED.

3. Defendant Wampler seeks to preclude all argument and evidence concerning defense

   counsel’s law firm or time and cost associated with defense. Plaintiff has no objection.

   Defendant’s motion is GRANTED.

4. Defendant Wampler seeks to preclude any statement, testimony, or argument about

   Wexford Health Sources, Inc. being a for-profit corporation or a “big” corporation or

   company. Plaintiff has no objection. Defendant’s motion is GRANTED.

5. Defendant Wampler seeks to preclude any and all argument and evidence concerning the

   status of settlement negotiations. Plaintiff has no objection. Defendant’s motion is

   GRANTED.

6. Defendant Wampler seeks to preclude any and all argument and evidence concerning

   Defendant’s failure to take responsibility for her actions. Plaintiff has no objection.

   Defendant’s motion is GRANTED.

7. Defendant Wampler seeks to preclude any and all argument or evidence concerning

   Plaintiff’s offering of medical or other technical literature as hearsay. Plaintiff has no

   objection with the understanding that the motion is not seeking to preclude medical records

   pertaining to his treatment. Defendant’s motion is GRANTED.

8. Defendant Wampler seeks to preclude any and all argument or evidence requiring

   specialized knowledge, education, or training from witnesses not qualified as experts.
                                    Page 4 of 9
   Plaintiff states that he intends to offer permissible lay opinion testimony regarding the

   humiliation and embarrassment he has suffered. Defendant’s motion is GRANTED IN

   PART AND DENIED IN PART.                  Plaintiff may testify as to his own personal

   experiences and observations, but Plaintiff shall be prohibited from testifying as to the

   causation of any specific medical diagnosis. See Gil v. Reed, 381 F.3d 649, 659 (7th Cir.

   2004) (“no expert testimony is needed when the symptoms exhibited by the plaintiff are

   not beyond a layperson's grasp”).

9. Defendant Wampler seeks to bar expert testimony from witnesses not identified as experts.

   Plaintiff has no objection. Defendant’s motion is GRANTED.

10. Defendant Wampler seeks to exclude any and all reference to any other litigation or claims

   in which Defendant is or has been involved. Plaintiff has no objection. Defendant’s

   motion is GRANTED.

11. Defendant Wampler seeks to preclude any and all argument or evidence that Defendant

   failed to meet the standard of care. Defendant asserts that evidence regarding the standard

   of care for doctors or nurses would mislead the jury and confuse the issues as Plaintiff only

   brings a claim of deliberate indifference against Defendant. Plaintiff objects to this

   motion to the extent it is seeking to preclude evidence of Defendant Wampler’s obligations

   under the ADA, the IDOC Administrative or Institutional Directives, and/or the Wexford

   Health Operations Policies and Procedures of Illinois. The motion is GRANTED to the

   extent that Plaintiff shall not be allowed to introduce evidence of negligence or reference

   a “standard of care” as the presentation of such issues is likely to confuse the jury and is

   irrelevant to the claim of deliberate indifference. To the extent Defendant’s motion is

   intended to bar evidence of Wampler’s obligations under the ADA, the IDOC
                                Page 5 of 9
   Administrative or Institutional Directives, and/or the Wexford Health Operations Policies

   and Procedures of Illinois, it is TAKEN UNDER ADVISEMENT. The Court shall only

   issue a final ruling after it is clear what policies, protocols, or directives Plaintiff may seek

   to introduce.

12. Defendant Wampler seeks to preclude any and all argument or evidence comparing

   medical treatment inside the prison system to treatment provided at a medical facility

   outside the prison system.         Plaintiff has no objection.        Defendant’s motion is

   GRANTED.

13. Defendant Wampler seeks to preclude any instruction from Plaintiff’s counsel to the jury

   to send a message to Defendant or act as the conscience of the community. Plaintiff has

   no objection. Defendant’s motion is GRANTED.

14. Defendant Wampler seeks to preclude any documents, testimony, or other evidence not

   expressly produced in written discovery. Plaintiff has no objection. Defendant’s motion

   is GRANTED.

15. Defendant Wampler seeks to preclude Plaintiff from testifying on issues relating to the

   causation of his injuries and medical treatment. Defendant contends Plaintiff is not a

   physician and does not have the training to determine whether his claimed injuries, medical

   treatment, and alleged diagnosis arose from or was caused in any way by the conduct of

   the Defendant. Plaintiff states that he intends to offer permissible lay opinion testimony

   regarding the humiliation and embarrassment he has suffered. Plaintiff also testified he

   experienced hunger and was unable to participate in recreational time. Plaintiff asserts

   such testimony does not require expert opinions. Defendant’s motion is GRANTED IN

   PART AND DENIED IN PART. Plaintiff may testify as to his own personal
                         Page 6 of 9
      experiences and observations, but Plaintiff shall be prohibited from testifying as to the

      causation of any specific medical diagnosis. See Gil v. Reed, 381 F.3d 649, 659 (7th Cir.

      2004) (“no expert testimony is needed when the symptoms exhibited by the plaintiff are

      not beyond a layperson's grasp”).

   16. Defendant Wampler seeks to preclude any reference to Plaintiff’s application for Social

      Security benefits during his time at Robinson. Plaintiff has no objection. Defendant’s

      motion is GRANTED.

   17. Defendant Wampler seeks to preclude any reference to Plaintiff’s attempts for admission

      to the infirmary during his time at Robinson. Plaintiff asserts that he requested placement

      in the infirmary so he could obtain necessary assistance with his activities of daily living,

      which go directly to his Eighth Amendment claims. The Court agrees. Defendant’s

      motion is DENIED.

   18. Defendant Wampler seeks to preclude any reference to her lack of appearance at trial.

      Plaintiff has no objection. Defendant’s motion is DENIED.

   19. Defendant Wampler requests leave of court to file additional motions in limine following

      the final pretrial conference. Defendant’s motion is DENIED. The Court may accept

      other motion in limine filings prior to a final pretrial conference.

Motions in Limine filed by Defendants the Illinois Department of Corrections and Susan
Kerr (Doc. 132)

   1. Plaintiff and his witnesses should be barred from testifying at trial regarding the causation

      of any medical or mental health conditions. Plaintiff states that he intends to offer

      permissible lay opinion testimony regarding the humiliation and embarrassment he has

      suffered. Plaintiff also testified he experienced hunger and was unable to participate in

                                          Page 7 of 9
   recreational time.   Plaintiff asserts such testimony does not require expert opinions.

   Defendants’ motion is GRANTED IN PART AND DENIED IN PART. Plaintiff may

   testify as to his own personal experiences and observations, but Plaintiff shall be prohibited

   from testifying as to the causation of any specific medical diagnosis. See Gil v. Reed, 381

   F.3d 649, 659 (7th Cir. 2004) (“no expert testimony is needed when the symptoms

   exhibited by the plaintiff are not beyond a layperson's grasp”).

2. Plaintiff should be barred from offering testimony or otherwise suggesting that the State of

   Illinois will indemnify Defendants. Plaintiff has no objection. Defendants’ motion is

   GRANTED.

3. Plaintiff should be barred from offering the inadmissible hearsay statements of any medical

   or mental health professionals. Plaintiff asserts he intends to call Dr. Vipin Shah and Dr.

   Roderick Matticks at trial and/or rely on their previously provided deposition testimony in

   the event they are not available to testify at trial. The Court generally will allow Pliantiff

   to present the testimony of Dr. Shah and Dr. Matticks; however, determinations regarding

   hearsay will have to be made at trial. Defendants’ motion is GRANTED.

4. Plaintiff and his witnesses should be barred from testifying at trial regarding whether the

   Defendants followed Illinois Department of Corrections Policies and Procedures. The

   motion is TAKEN UNDER ADVISEMENT. The Court shall issue a final ruling after it

   is clear what policies, protocols, or directives Plaintiff may seek to introduce.

5. Plaintiff should be prohibited from offering evidence or testimony of other lawsuits

   involving Defendants. Plaintiff has no objection. The motion is GRANTED.

6. Plaintiff should be prohibited from offering evidence or testimony of any misconduct,

   reprimand, or grievance issued against Defendants. Plaintiff has no objection with the
                                    Page 8 of 9
      understanding that it is directed at claims of misconduct, reprimands, or grievances brought

      against the IDOC Defendants by persons other than Plaintiff. The motion is GRANTED;

      however, claims of misconduct or grievances brought by Plaintiff are relevant and may be

      admissible pending hearsay determinations.

   7. Plaintiff should be prohibited from offering evidence or testimony referencing any “Golden

      Rule” appeal. Plaintiff has no objection. The motion is GRANTED.

IT IS SO ORDERED.

DATED: September 16, 2019


                                                    s/ Reona J. Daly
                                                    Hon. Reona J. Daly
                                                    United States Magistrate Judge




                                         Page 9 of 9
